Opinion issued December 10, 2019




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-19-00714-CV
                           ———————————
    RAMESH KAPUR, DBA AIC MANAGEMENT COMPANY, Appellant
                                       V.
 ENGELHARDT LAW FIRM LLC AND STEVEN ENGELHARDT, Appellees


                   On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-56784


                         MEMORANDUM OPINION

      Appellant, Ramesh Kapur, dba AIC Management Company, has neither paid

the required fees nor established indigence for purposes of appellate costs. See

TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. § 51.207, § 51.941(a),

§ 101.041; Order, Fees Charged in the Supreme Court, in Civil Cases in the Courts
of Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc.

Docket No. 15-9158 (Tex. Aug. 28, 2015). After being notified that this appeal

was subject to dismissal, appellant did not adequately respond. See TEX. R. APP. P.

5; 42.3(c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Goodman, and Countiss.




                                        2